Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07.11.2022 has been entered. 
REASONS FOR ALLOWANCE
Acknowledgements

3.	Accordingly, claims 1-4, 10-12, 14, 15, 17, and 19-23 have been amended. Therefore, claims 1-23 remain pending in this application.





Examiner’s Statement of reason for Allowance

4.	The following is an examiner’s statement of reasons for allowance:

The outstanding 35 U.S.C § 101 rejection has been withdrawn considering Applicant's amendments and arguments filed 07.11.2022.

For this reason, claims 1-23 are deemed to be allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687




/GA/Primary Examiner, Art Unit 3627